ON REHEARING
LIVINGSTON, Chief Justice.
An opinion and decision in this cause was announced on March 7, 1968. On March 18, 1968, the following joint application for rehearing, signed by counsel for both parties, was presented to the court:
“Comes the Appellants-Cross Appellees and Appellees-Cross Appellants, in the above styled cause and move this Honorable Court to grant unto them a Rehearing in said cause and to reverse, revise and hold for naught its judgment rendered on, to-wit: March 7, 1968, reversing judgment of the Lower Court, and remanding the same, with instructions, and to enter, instead, an Order withdrawing this Court’s Certificate to the Lower Court and remanding said cause without Opinion.
“Submitted herewith is a Brief and Argument in support of this Application for Rehearing.
“WILLIAMSON & TABER
“By: /s/ John A. Taber_ Attorney for Standard Union Life Insurance Company, A Corporation
“DUKE & BOOTH
“By: ,/s/ Joe T. Booth, III_
Attorney for Philip W. Fletcher, Jr.”
We are satisfied that another decree in a class action rendered on January 9, 1968, by the Circuit Court of Montgomery County renders moot the questions presented in the appeal here; that there has been no appeal from that decree; and that our opinion of March 18, 1968, might impair the full implementation of the decree of January 9, 1968.
With both parties requesting and consenting, a rehearing is granted, this opinion is substituted for the original opinion, the'' cause is remanded to the circuit court without decision in order that the decree in the class settlement, entered into and agreed to by all parties, may be fully implemented.
Rehearing granted and cause remanded.
MERRILL, COLEMAN and HAR-WOOD, JJ., concur.